                                                     Case 20-11413-KBO                                         Doc 1                Filed 05/29/20                        Page 1 of 20



 Fill in this information to identify your case:



 United States Bankruptcy Court for the:


 DISTRICT OF DELAWARE


 Case number (if known)                                                                                                   Chapter              11

                                                                                                                                                                                                       Check if this an amended filing




Official Form 201

Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                                                                                              04/20

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and the case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for
Non-Individuals, is available.




 1.      Debtor's name                               LVI Intermediate Holdings, Inc.



 2.      All other names debtor used in the last 8
         years                                       dba Vision Group Holdings
                                                     fka SD II Eyeglasses Blocker Corp.
         Include any assumed names, trade names
         and doing business as names



 3.      Debtor's federal Employer Identification    XX-XXXXXXX
         Number (EIN)




 4.      Debtor's address                            Principal place of business                                                                            Mailing address, if different from principal place of business


                                                     1555 Palm Beach Lakes Boulevard, Suite 600
                                                     West Palm Beach, FL 33401
                                                     Number, Street, City, State & ZIP Code                                                                 P.O. Box, Number, Street, City, State & ZIP Code


                                                     Palm Beach                                                                                             Location of principal assets, if different from principal place of business

                                                     County


                                                                                                                                                            Number, Street, City, State & ZIP Code




 5.      Debtor's website (URL)                      https://www.vgroupholdings.com/




 6.      Type of debtor                                       Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))


                                                              Partnership (excluding LLP)


                                                              Other. Specify:




Official Form 201                                                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                      page 1
60987/0001-20380153v1
                                                          Case 20-11413-KBO                                         Doc 1                  Filed 05/29/20                        Page 2 of 20
Debtor           LVI Intermediate Holdings, Inc.                                                                                                                           Case number (if known)

                 Name




7.       Describe debtor's business                          A. Check one:

                                                                    Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                                                    Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                                                    Railroad (as defined in 11 U.S.C. § 101(44))

                                                                    Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                                                    Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                                                    Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                                                    None of the above



                                                             B. Check all that apply

                                                                   Tax-exempt entity (as described in 26 U.S.C. §501)

                                                                    Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)

                                                                    Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))



                                                             C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                                                  See http://www.uscourts.gov/four-digit-national-association-naics-codes.

                                                                     5511


8.       Under which chapter of the Bankruptcy               Check one:
         Code is the debtor filing?
                                                                    Chapter 7

                                                                    Chapter 9

                                                                    Chapter 11. Check all that apply:

                                                                                                        The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate noncontingent liquidated debts (excluding debts owed to insiders
                                                                                                        or affiliates) are less than $2,725,625. If this sub-box is selected, attach the most recent balance sheet, statement of operations, cash-flow statement, and
                                                                                                        federal income tax return or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                                                        The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less
                                                                                                        than $7,500,000, and it chooses to proceed under Subchapter V of Chapter 11. If this sub-box is selected, attach the most recent balance sheet, statement of
                                                                                                        operations, cash-flow statement, and federal income tax return, or if any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).

                                                                                                        A plan is being filed with this petition.

                                                                                                        Acceptances of the plan were solicited prepetition from one or more classes of creditors, in accordance with 11 U.S.C. § 1126(b).

                                                                                                        The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and Exchange Commission according to § 13 or 15(d) of the
                                                                                                        Securities Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11 (Official Form 201A)
                                                                                                        with this form.

                                                                                                        The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.

                                                                    Chapter 12




9.       Were prior bankruptcy cases filed by or                   No
         against the debtor within the last 8 years?
                                                                   Yes

         If more than 2 cases, attach a separate list.                      District                                                            When                                                Case number

                                                                            District                                                            When                                                Case number



10.      Are any bankruptcy cases pending or being                 No
         filed by a business partner or an affiliate of
         the debtor?                                               Yes

         List all cases. If more than 1, attach a separate
         list                                                               Debtor         See Rider 1                                                                                         Relationship                               Affiliate

                                                                            District       Delaware                                             When                                           Case number, if known




 Official Form 201                                                                        Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                     page 2
60987/0001-20380153v1
                                                      Case 20-11413-KBO                                             Doc 1                Filed 05/29/20                             Page 3 of 20
Debtor            LVI Intermediate Holdings, Inc.                                                                                                                            Case number (if known)

                  Name




11.      Why is the case filed in this district?      Check all that apply:

                                                                    Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately preceding the date of this petition or for a longer part of such 180 days
                                                                    than in any other district.

                                                                    A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.



12.                                                            No

         Does the debtor own or have
                                                               Yes        Answer below for each property that needs immediate attention. Attach additional sheets if needed.
         possession of any real property or
         personal property that needs immediate
         attention?                                                       Why does the property need immediate attention? (Check all that apply.)

                                                                                 It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.

                                                                               What is the hazard?


                                                                                 It needs to be physically secured or protected from the weather.


                                                                                 It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example, livestock, seasonal goods, meat, dairy, produce, or
                                                                               securities-related assets or other options).

                                                                                 Other

                                                                          Where is the property?

                                                                                                                               Number, Street, City, State & ZIP Code

                                                                          Is the property insured?

                                                                                 No


                                                                                 Yes

                                                                                            Insurance agency

                                                                                            Contact name

                                                                                            Phone




                  Statistical and administrative information


13.      Debtor's estimation of available funds       .                Check one:

                                                                             Funds will be available for distribution to unsecured creditors.


                                                                             After any administrative expenses are paid, no funds will be available to unsecured creditors.



14.      Estimated number of creditors (on a                   1-49                                                                         1,000-5,000                                                          25,001-50,000
         consolidated basis)
                                                               50-99                                                                        5001-10,000                                                          50,001-100,000

                                                               100-199                                                                      10,001-25,000                                                        More than 100,000

                                                               200-999



15.      Estimated Assets (on a consolidated                   $0 - $50,000                                                                 $1,000,001 - $10 million                                             $500,000,001 - $1 billion
         basis)
                                                               $50,001 - $100,000                                                           $10,000,001 - $50 million                                            $1,000,000,001 - $10 billion

                                                               $100,001 - $500,000                                                          $50,000,001 - $100 million                                           $10,000,000,001 - $50 billion

                                                               $500,001 - $1 million                                                        $100,000,001 - $500 million                                          More than $50 billion



16.      Estimated liabilities (on a consolidated              $0 - $50,000                                                                 $1,000,001 - $10 million                                             $500,000,001 - $1 billion
         basis)
                                                                $50,001 - $100,000                                                          $10,000,001 - $50 million                                            $1,000,000,001 - $10 billion

                                                               $100,001 - $500,000                                                          $50,000,001 - $100 million                                           $10,000,000,001 - $50 billion

                                                               $500,001 - $1 million                                                        $100,000,001 - $500 million                                          More than $50 billion




 Official Form 201                                                                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                                     page 3
60987/0001-20380153v1
                                                      Case 20-11413-KBO                                          Doc 1                Filed 05/29/20                             Page 4 of 20
Debtor            LVI Intermediate Holdings, Inc.                                                                                                                        Case number (if known)

                  Name




                  Request for Relief, Declaration, and Signatures



WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.


17. Declaration and signature of authorized
         representative of debtor                     The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.


                                                      I have been authorized to file this petition on behalf of the debtor.


                                                      I have examined the information in this petition and have a reasonable belief that the information is trued and correct.


                                                      I declare under penalty of perjury that the foregoing is true and correct.


                                                      Executed on                 05/29/2020
                                                                                  MM / DD / YYYY




                                                 X     /s/ Lisa Melamed                                                                                                 Lisa Melamed
                                                      Signature of authorized representative of debtor                                                                  Printed name


                                                      Title         Interim CEO




18. Signature of attorney                        X     /s/ G. David Dean                                                                                                       Date   05/29/2020
                                                      Signature of attorney for debtor                                                                                                MM / DD / YYYY


                                                      G. David Dean
                                                      Printed name


                                                      Cole Schotz P.C.
                                                      Firm name


                                                      500 Delaware Avenue, Suite 1410
                                                      Wilmington, DE 19801
                                                      Number, Street, City, State & ZIP Code




                                                      Contact phone                 (302) 651-2012                                 Email address                ddean@coleschotz.com



                                                      DE 6403
                                                      Bar number and State




 Official Form 201                                                                       Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                   page 4
60987/0001-20380153v1
                  Case 20-11413-KBO       Doc 1      Filed 05/29/20     Page 5 of 20




                                              RIDER 1

                                   SCHEDULE OF DEBTORS

        On the date hereof, each of the affiliated entities listed below (including the debtor in this
chapter 11 case) filed in this Court a petition for relief under chapter 11 of title 11 of the United
States Code. Substantially contemporaneously with the filing of these petitions, these entities
filed a motion requesting that their respective chapter 11 cases be jointly administered for
procedural purposes only.

                              Debtors                                      Federal Employer
                                                                         Identification Number
 1.         LVI Intermediate Holdings, Inc.                               XX-XXXXXXX
 2.         Total Vision Institute, LLC                                   XX-XXXXXXX
 3.         QualSight, LLC                                                XX-XXXXXXX
 4.         The LASIK Vision Institute, LLC                               XX-XXXXXXX
 5.         Cataract Vision Institute, LLC                                XX-XXXXXXX
 6.         Healthcare Marketing Services, LLC                            XX-XXXXXXX
 7.         Cataract Vision Institute Florida, LLC                        XX-XXXXXXX
 8.         TLC Vision Center Holdings, LLC                               XX-XXXXXXX
 9.         TLC Whitten Laser Eye Associates, LLC                         XX-XXXXXXX
 10.        TLC Vision Centers, LLC                                       XX-XXXXXXX
 11.        TruVision, LLC                                                XX-XXXXXXX
 12.        TruVision Contacts, LLC                                       XX-XXXXXXX
 13.        Laser Eye Surgery, LLC                                        XX-XXXXXXX
 14.        TLC Laser Eye Centers (Refractive I), LLC                     XX-XXXXXXX
 15.        TLC The Laser Center (Pittsburgh) L.L.C.                      XX-XXXXXXX
 16.        TLC The Laser Center (Indiana) LLC                            XX-XXXXXXX
 17.        TLC The Laser Eye Center (Institute), LLC                     XX-XXXXXXX
 18.        LVI Missouri, LLC                                             XX-XXXXXXX




60987/0001-20433853v1
                  Case 20-11413-KBO           Doc 1    Filed 05/29/20   Page 6 of 20




                                LVI INTERMEDIATE HOLDINGS, INC.
                                   (Chapter 11 Bankruptcy Petitions)
                             __________________________________________

                              OMNIBUS AUTHORIZING RESOLUTIONS
                             __________________________________________

                                               May 27, 2020

        The undersigned, being (i) all of the members of the Board of Directors (the “Board”) of
each of (A) LVI SUPER INTERMEDIATE HOLDINGS, INC., a Delaware corporation
(“LVI Super Intermediate”), (B) LVI HOLDCO, LLC, a Delaware limited liability company
(“LVI Holdco”), (C) LVI INTERMEDIATE HOLDINGS, INC., a Delaware corporation (the
“Company”), and (D) the direct and indirect, wholly-owned subsidiaries of the Company set
forth on Schedule I attached hereto (each, a “Subsidiary” and collectively, the “Subsidiaries”),
and (ii) the sole Member of TLC VISION CENTERS, LLC, a Delaware limited liability
company (“TLC”), which in turn holds a direct and/or indirect interest in the Subsidiaries noted
in Schedule I as “TLC Subsidiaries” (collectively, the “TLC Subsidiaries”), do hereby consent
to and adopt the following resolutions:

                                         RATIFYING RESOLUTIONS

        WHEREAS, the Board deems it in the best interests of LVI Super Intermediate, LVI
Holdco, the Company, TLC and their respective Subsidiaries, to ratify and affirm the due
election, appointment and qualification of certain officers of each of the foregoing.

         NOW THEREFORE, BE IT:

        RESOLVED, that the Board hereby ratifies and affirms the due election, appointment
and qualification of the following individuals as officers of LVI Super Intermediate, LVI
Holdco, the Company, TLC and their respective Subsidiaries, to hold such offices and titles set
forth next to each of their names for a term of one (1) year, or until his or her successor is duly
elected and qualified, or his or her earlier death, resignation or removal:

                        Lisa Melamed – Interim Chief Executive Officer and President

                          Raymond Monteleone – Interim Chief Financial Officer;

         and it is further

        RESOLVED, that any and all actions heretofore taken by the foregoing officers in the
name and on behalf of LVI Super Intermediate, LVI Holdco, the Company, TLC and their
respective Subsidiaries, in furtherance of the management and operation of the business, affairs,
assets and properties of each of the foregoing, be, and the same hereby are, ratified, confirmed
and approved in all respects.




60987/0001-20405852v4
                  Case 20-11413-KBO     Doc 1     Filed 05/29/20    Page 7 of 20




                             CHAPTER 11 BANKRUPTCY PETITIONS

        WHEREAS, in light of the Company’s current financial condition, the Board has
investigated, discussed and considered options for addressing the Company’s financial
challenges and, after consultation with the Company’s advisors, have concluded that it is in the
best interests of the Company and each of the Subsidiaries, and their respective creditors,
employees and other interested parties that petitions be filed by the Company and Subsidiaries
seeking relief under the provisions of Chapter 11 of Title 11 of the United States Code (the
“Bankruptcy Code”).

         NOW, THEREFORE, BE IT:

        RESOLVED, that in the judgment of the Board, it is desirable and in the best interests of
the Company and each of the Subsidiaries, and their respective creditors, employees and other
interested parties, that petitions be filed by the Company and Subsidiaries seeking relief under
the Bankruptcy Code for its own behalf, and on behalf of each Subsidiary (the “Chapter 11
Cases”); and it is further

       RESOLVED, that Lisa Melamed, in her capacity as the Interim Chief Executive Officer
and President of LVI Super Intermediate, LVI Holdco, the Company, TLC and each Subsidiary
(the “Authorized Officer”) is hereby authorized, empowered and directed, in the name and on
behalf of the Company and each Subsidiary, to execute and verify petitions under Chapter 11 of
the Bankruptcy Code and to cause the same to be filed in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”), at such time as the Authorized Officer shall
determine; and it is further

       RESOLVED, that the law firm of Cole Schotz P.C. be, and hereby is retained, as legal
counsel for the Company and Subsidiaries in connection with the Chapter 11 Cases, subject to
Bankruptcy Court approval; and it is further

       RESOLVED, that the financial advisory firm of Alvarez & Marsal Capital be, and
hereby is, retained as the financial advisor for the Company and Subsidiaries in the Chapter 11
Cases, subject to Bankruptcy Court approval; and it is further

       RESOLVED, that the investment banking firm of Raymond James & Associates, Inc.,
be, and hereby is, retained as the investment banker for the Company and Subsidiaries in the
Chapter 11 Cases, subject to Bankruptcy Court approval; and it is further

        RESOLVED, that the firm of Donlin Recano & Company, Inc. be, and hereby is,
retained as the claims and noticing agent on behalf of the Company and Subsidiaries in the
Chapter 11 Cases, subject to Bankruptcy Court approval; and it is further

        RESOLVED, that the Authorized Officer (or such other executive officer of the
Company that such Authorized Officer may designate) be, and hereby is, authorized, empowered
and directed, for and on behalf of the Company and each Subsidiary, to execute and file all
petitions, schedules, motions, lists, applications, pleadings and other papers and, in that
connection, to employ and retain all assistance by legal counsel, accountants, financial advisors,
and other professionals, and to take and perform any and all further acts and deeds deemed


60987/0001-20405852v4
                  Case 20-11413-KBO      Doc 1    Filed 05/29/20     Page 8 of 20




necessary, proper or desirable in connection with the successful prosecution of the Chapter 11
Cases; and it is further

        RESOLVED, that the Authorized Officer (or such other executive officer of the
Company that such Authorized Officer may designate) be, and hereby is, authorized, empowered
and directed, in the name and on behalf of the Company and each Subsidiary, to cause the
Company and each Subsidiary to enter into, execute, deliver, certify, file and/or record, and
perform such agreements, instruments, motions, affidavits, applications for approvals or ruling of
governmental or regulatory authorities, certificates or other documents, including without
limitation, the amendment of any organizational, constitutional or similar documents of
subsidiaries of the Company for the preservation of such entities and/or the value of the estate,
and to take such action as in the judgment of such officer(s) be or become necessary, proper and
desirable to effectuate an orderly liquidation of the Company’s assets; and it is further

        RESOLVED, that the Authorized Officer is hereby delegated the authority, consistent
with such Authorized Officer’s discharge of her fiduciary duties, with the approval of the Board,
over implementation and prosecution of the Chapter 11 Cases, including causing the Company
and/or all or any portion of the Subsidiaries to enter into one or more restructuring transactions,
including a sale of substantially all assets of the Company’s and each such Subsidiary’s estates,
the sale of any real estate, any debtor in possession financing and any plan of reorganization
(each, a “Restructuring Transaction”); and it is further

        RESOLVED, that the Authorized Officer, with the approval of the Board, is hereby
authorized and empowered, in the name of and on behalf of the Company and each Subsidiary,
to (i) secure the payment and performance of any post-petition financing by (A) pledging or
granting liens and mortgages on, or security interest in, all or any portion of the assets of the
Company of any of the Subsidiaries, including all or any portion of the issued and outstanding
capital stock, partnership interests, or membership interests of any Subsidiary of the Company,
whether now owned or hereafter acquired, and (B) entering into or causing to be entered into
such security agreements, pledge agreements, control agreements, intercreditor agreements,
mortgages, deeds of trust and other agreements as are necessary, appropriate or desirable to
effectuate the intent of, or matters reasonably contemplated or implied by, this resolution in such
form, covering such collateral and having such other terms and conditions as are approved or
deemed necessary, appropriate or desirable by the Authorized Officer executing the same, and
(ii) take actions and negotiate or cause to be prepared and negotiated and to execute, deliver,
perform and cause the performance of any agreements, certificates, instruments, receipts,
petitions, motions or other papers or documents in furtherance of any Restructuring Transaction
to which the Company and/or one or more of its Subsidiaries is, or will be a party, including, but
not limited to, any management agreements, Chapter 11 plan, disclosure statement, asset
purchase agreement, and all exhibits and/or ancillary documents related thereto (collectively, the
“Restructuring Documents”); the execution thereof by such Authorized Officer to be deemed
conclusive evidence of such approval or determination; and it is further

       RESOLVED, that the Authorized Officer, with the approval of the Board, is hereby
authorized and empowered in the name of, and on behalf of, the Company and each Subsidiary
to take any and all actions to (i) obtain Bankruptcy Court approval of the Restructuring



60987/0001-20405852v4
                  Case 20-11413-KBO         Doc 1    Filed 05/29/20      Page 9 of 20




Documents in connection with any Restructuring Transaction, and (ii) obtain Bankruptcy Court
approval of any Restructuring Transaction; and it is further

        RESOLVED, that any and all past actions heretofore taken by the Board, the Authorized
Officer or any other officer of the Company or any Subsidiary in the name and on behalf of the
Company in furtherance of any or all of the proceeding resolutions be, and the same hereby are,
ratified, confirmed and approved; and it is further

        RESOLVED, that the filing by the Company and its Subsidiaries of a petition seeking
relief under the provisions of the Bankruptcy Code shall not dissolve the Company or any
Subsidiary.

                                       GENERAL RESOLUTIONS

        RESOLVED, that this consent may be executed by facsimile, telecopy or other
electronic means or reproduction, and such execution shall be considered valid, binding and
effective for all purposes; and it is further

        RESOLVED, that the actions taken by these Omnibus Authorizing Resolutions shall
have the same force and effect as if taken by the undersigned at a meeting of the Board of
Directors of the Company and each Subsidiary, duly called and constituted pursuant to the laws
of the State of Delaware or, with respect to the Subsidiaries, pursuant to the laws of the
jurisdiction of organization of such Subsidiary, and the organizational documents of the
Company and each Subsidiary; and it is further

       RESOLVED, that these Omnibus Authorizing Resolutions shall serve in lieu of a special
meeting of the Board of the Company and each Subsidiary, and the undersigned hereby waive all
requirements as to notice of a meeting; and it is further

       RESOLVED, that these Omnibus Authorizing Resolutions may be executed in any
number of counterparts, each of which shall be deemed an original and all of which taken
together shall constitute one and the same instrument.



                        [The remainder of this page is intentionally left blank.]




60987/0001-20405852v4
                              Case 20-11413-KBO              Doc 1       Filed 05/29/20                 Page 10 of 20




             IN WITNESS WHEREOF, the undersigned have executed these Omnibus Authorizing
      Resolutions as of the date and year first above written.

                                                                    BOARD OF DIRECTORS,
                                                                    for and on behalf of LVI Super
                                                                    Intermediate, LVI Holdco, TLC, the
                                                                    Company and each of the Subsidiaries


                                                                    ________________________________
                                                                    (3:- )04-50/ G)-> ACE A?A? @BFA@ $#+H

                                                                    LISA MELAMED


                                                                    ________________________________
                                                                    HARVEY L. TEPNER


                                                                    ________________________________
                                                                    WILLIAM H. HENRICH



                                                                    TLC VISION CENTERS, LLC,
                                                                    for and on behalf of the TLC
                                                                    Subsidiaries

                                                                    By: TLC Vision Capital, LLC,
                                                                    its Sole Member

                                                                    By: _____________________________
                                                                         (3:- )04-50/ G)-> ACE A?A? @BFA@ $#+H

                                                                    Name: Lisa Melamed
                                                                    Title: Interim Chief Executive Officer
                                                                             and President

$)(,&01/'4   (3:- )04-50/ G)-> ACE A?A? @BFA@ $#+H

   #+&)*4 4504-50/I=197<8274/361:D.75
    %)0*'4 '6;0935 "$*
"-+.&,24 ,3:376 %97<8 &74/361:




                                   Signature Page to Omnibus Authorizing Resolutions (LVI Chapter 11 Filing)
           Case 20-11413-KBO           Doc 1      Filed 05/29/20       Page 11 of 20




       IN WITNESS WHEREOF, the undersigned have executed these Omnibus Authorizing
Resolutions as of the date and year first above written.

                                              BOARD OF DIRECTORS,
                                              for and on behalf of LVI Super
                                              Intermediate, LVI Holdco, TLC, the
                                              Company and each of the Subsidiaries




                                              LISA     MELAMED




                                              WILLIAM H. HENRICH




                                              TLC VISION CENTERS, LLC,
                                              for and on behalf of the TLC
                                              Subsidiaries


                                              By: TLC Vision Capital, LLC,
                                              its Sole Member


                                              By:
                                              Name: Lisa Melamed
                                              Title: Interim Chief Executive Officer
                                                     and President




             Signature Page to Omnibus Authorizing Resolutions (LVI Chapter 11 Filing)
Case 20-11413-KBO   Doc 1   Filed 05/29/20   Page 12 of 20
                 Case 20-11413-KBO       Doc 1     Filed 05/29/20    Page 13 of 20




                                          SCHEDULE I

                                         SUBSIDIARIES

     1.    Total Vision Institute, LLC, a Delaware limited liability company

     2.    The LASIK Vision Institute, LLC, a Delaware limited liability company

     3.    Cataract Vision Institute, LLC, a Delaware limited liability company

     4.    Cataract Vision Institute Florida, LLC, a Florida limited liability company

     5.    QualSight, LLC, a Delaware limited liability company

     6.    Healthcare Marketing Services, LLC, a Delaware limited liability company

     7.    TLC Vision Center Holdings, LLC, a Delaware limited liability company

     8.    TLC Vision Centers, LLC, a Delaware limited liability company

     9.    LVI Missouri, LLC, a Missouri limited liability company

     10. TLC Whitten Laser Eye Associates, LLC, a Delaware limited liability company*

     11. TruVision, LLC, a Utah limited liability company*

     12. TruVision Contacts, LLC, a Utah limited liability company*

     13. Laser Eye Surgery, LLC, a Utah limited liability company*

     14. TLC Laser Eye Centers (Refractive I), LLC, a Delaware limited liability company*

     15. TLC The Laser Center (Pittsburgh), L.L.C., a Pennsylvania limited liability company*

     16. TLC The Laser Center (Indiana) LLC, an Indiana limited liability company*

     17. TLC The Laser Center (Institute), LLC a Delaware limited liability company*



*TLC Subsidiaries




60987/0001-20405852v4
                    Case 20-11413-KBO                      Doc 1        Filed 05/29/20          Page 14 of 20



Fill in this information to identify the Case:

Debtor: LVI Intermediate Holdings, Inc., et al.

United States Bankruptcy Court for the: District of Delaware
                                                                                                            ☐ Check if this is an
Case Number (if known):______________________________                                                           amended filing



OFFICIAL FORM 204
Chapter 11 or Chapter 9 Cases: Consolidated List of Creditors Who Have the 30 Largest
Unsecured Claims and Are Not Insiders*                                          12/15

A list of creditors holding the 30 largest unsecured claims must be filed in a Chapter 11 or Chapter 9 case. Include claims which the debtor
disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. § 101(31). Also, do not include claims by secured
creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor among the holders of the 30 largest unsecured
claims.




Name of Creditor and complete           Name, telephone number, and         Nature of the   Indicate if      Amount of unsecured claim
mailing address, including zip code     email address of creditor           claim           claim is
                                        contact                             (example,       contingent,      If the claim is fully unsecured, fill in only
                                                                            trade debts,    unliquidated,    unsecured claim amount. If claim is
                                                                            bank loans,     or disputed      partially secured, fill in total claim amount
                                                                            professional                     and deduction for value of collateral or
                                                                            services, and                    setoff to calculate unsecured claim
                                                                            government
                                                                            contracts)

                                                                                                             Total        Deduction         Unsecured
                                                                                                             claim, if    for value of
                                                                                                             partially    collateral or
                                                                                                             secured      setoff

1.   Alcon Laboratories Inc.            Attn: Brent Polly                   Master                                                          $6,125,502.00
     PO Box 677775                      (703) 328-6166                      Equipment
     Dallas, TX 75267-7775              brent.polly@alcon.com               Lease
                                        (817) 317-8769
                                        Instrumentation.CS@alcon.com;
                                        asa.cs@alcon.com;
                                        ar.payments@alcon.com
2.   American Express                   Attn: Austin Siegfried              Trade Debt                                                      $4,842,503.00
     PO Box 650448                      (212) 640-0989
     Dallas, TX 75265-0448              austin.siegfried@aexp.com


3.   Google Inc.                        Jefferson Entrampas Jr.             Marketing                                                         $434,450.00
     1600 Amphitheatre Pkwy             (630) 718-7028                      Services
     Mountain View, CA 94043            jeffersone@google.com

4.   Ziemer U.S.A.                      Attn: Carol Depping or Beth Pratt   Trade Debt                                                        $318,062.00
     620 E 3rd Street                   (866) 708-4472
     Alton, IL 62002                    Carol.Depping@Ziemergroup.co
                                        m; Beth.Pratt@Ziemergroup.com




* On a consolidated basis. The information herein shall not constitute an admission of liability by, nor is it binding on, any Debtors with
respect to all or any portion of the claims listed below. Moreover, nothing herein shall affect any Debtor’s right to challenge the amount or
characterization of any claim at a later date.




60987/0001-20477130v3
                    Case 20-11413-KBO                   Doc 1          Filed 05/29/20        Page 15 of 20
Debtor LVI Intermediate Holdings, Inc., et al.                         Case number (if known) __________________________
        Name



Name of Creditor and complete          Name, telephone number, and       Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip code    email address of creditor         claim           claim is
                                       contact                           (example,       contingent,     If the claim is fully unsecured, fill in only
                                                                         trade debts,    unliquidated,   unsecured claim amount. If claim is
                                                                         bank loans,     or disputed     partially secured, fill in total claim amount
                                                                         professional                    and deduction for value of collateral or
                                                                         services, and                   setoff to calculate unsecured claim
                                                                         government
                                                                         contracts)

                                                                                                         Total        Deduction         Unsecured
                                                                                                         claim, if    for value of
                                                                                                         partially    collateral or
                                                                                                         secured      setoff

5.    Centurylink                      Attn: Miguel Zelaya               Utilities                                                        $315,996.00
      PO Box 52187                     (954) 940-7107
      Phoenix, AZ 85072-2187           Miguel.Zelaya@Centurylink.com

6.    Davis Vision, Inc.               Attn. Pat Cervino                 Professional                                                     $250,000.00
      175 East Houston Street          Office: 210.524.6946              Services
      San Antonio, TX 78205            Pat.Cervino@versanthealth.com

7.    Henry Schein Inc.                Attn: Heather Stephens            Trade Debt                                                       $246,499.00
      PO Box 371952                    (844) 223-9902 x2352128
      Pittsburgh, PA 15250-7952        Heather.stephens@henryschein.co
                                       m
8.    Staples Advantage                Attn: Jamie Thomas                Trade Debt                                                       $236,415.00
      Dept. Atl                        (800) 387-8375
      PO Box 105748                    ARCreditCardTeam@staples.com
      Atlanta, GA 30348-5748           StaplesCreditSD@Staples.com
9.    Facebook Inc.                    Ellie Levine                      Professional                                                     $192,874.00
      607 W. 3rd St                    (650) 788-4557                    Services
      Austin, TX 78701                 ellielevine@fb.com

10.   Amobee Inc.                      Attn: Megan Reifeiss              Professional                                                     $187,904.00
      PO Box 894409                    (858) 829-5886                    Services
      Los Angeles, CA 90189            megan.reifeiss@amobee.com
                                       (650) 802-8871
                                       clientacctg-us@amobee.com
11.   Rosenberg Media                  Attn: Jay Rosenberg               Professional                                                     $163,213.00
      14413 Autumn Branch Terrace      (301)793-4257                     Services
      Boyds, MD 20841                  jay@rosenbergmedia.com

12.   AMO Sales and Service Inc.       Attn: Gerard Shin                 Trade Debt                                                       $153,247.00
      PO Box 74007099                  (866) 483-6170
      Chicago, IL 60674-7099           gshin2@its.jnj.com

13.   Tower 1555                       Attn: Debra Lawson                Property Rent                                                    $152,643.00
      1555 Palm Beach Lakes Blvd.      (561) 686-1555
      Suite 1100                       dlawson@ecclestone.com
      West Palm Beach, FL 33401        propertyadmin@ecclestone.com
14.   Alorica Inc.                     Attn: Mark Vander Beek            Professional                                                     $124,402.00
      PO Box 748624                    (954) 693-3848                    Services
      Los Angeles, CA 90074            Mark.vanderBeek@Alorica.com

15.   Vincodo LLC                      Attn: Tim Daly                    Professional                                                     $117,017.00
      1554 Clark Drive                 (267) 438-7774                    Services
      Yardly, PA 19067                 tdaly@vincodo.com

16.   Marketing Architects             Attn: B. Quarberg                 Marketing                                                        $115,512.00
      110 Cheshire Lane                (952) 449-2500                    Services
      Suite 200                        bquarberg@markarch.com
      Minneapolis, MN 55305




                                                                   2
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who have the 30 Largest Unsecured Claims
60987/0001-20477130v3
                     Case 20-11413-KBO                  Doc 1        Filed 05/29/20            Page 16 of 20
Debtor LVI Intermediate Holdings, Inc., et al.                           Case number (if known) __________________________
        Name



Name of Creditor and complete          Name, telephone number, and         Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip code    email address of creditor           claim           claim is
                                       contact                             (example,       contingent,     If the claim is fully unsecured, fill in only
                                                                           trade debts,    unliquidated,   unsecured claim amount. If claim is
                                                                           bank loans,     or disputed     partially secured, fill in total claim amount
                                                                           professional                    and deduction for value of collateral or
                                                                           services, and                   setoff to calculate unsecured claim
                                                                           government
                                                                           contracts)

                                                                                                           Total        Deduction         Unsecured
                                                                                                           claim, if    for value of
                                                                                                           partially    collateral or
                                                                                                           secured      setoff

17.   Secured Communications, Inc.     Attn: Steve Synenko                 Professional                                                      $96,703.00
      3249 SE Quay Street              772-618-0087                        Services
      Port St. Lucie, FL 34984         scisystems@gmail.com

18.   Oasis Medical Inc.               Attn: Monica Loera                  Medical                                                           $95,623.00
      514 South Vermont Avenue         (844) 820-8940 x402                 Supplies
      Glendora, CA 91741               mloera@oasismedical.com

19.   RP Aventine Office Owner,        Attn: M. Gonzalez                   Property Rent                                                     $93,466.00
      L.L.C.                           (858) 926-5300
      3953 Maple Avenue                mgonzalez@rockhillmanagement.
      Suite 300                        com
      Dallas, TX 75219
20.   HW Hollinger (Canada) Inc.       Attn: Roberto Mancuso               Insurance                                                         $88,006.00
      550, Rue Sherbrooke O            (514) 842-8421
      Suite 2070                       info@hwhollinger.com
      Montreal, Quebec H3A1B9
21.   MetLife Group                    Attn: Shanna Curry                  Insurance                                                         $80,719.00
      Benefits/MetLife Small           (813) 673-3835
      Business Center                  shanna.curry@metlifeservice.com
      Box # 804466
      811 Main Street, 7th Floor
      Kansas City, MO 64180-4466
22.   MicroSoft Online, Inc.           Dillon Ayers                        Professional                                                      $75,882.00
      PO Box 847543                    (646) 624-5479                      Services
      Dallas, TX 75284-7543            diayers@microsoft.com

23.   Neustar Info Services Inc.       Attn: Homan Haghari                 Professional                                                      $72,317.00
      Bank of America                  (855) 645-4399                      Services
      PO Box 742000                    nisbilling@neustar.biz
      Atlanta, GA 30374-2000           support-
                                       infoservices@team.neustar
24.   Ronbet 437 LLC                   Attn: Richard Brickell              Property Rent                                                     $62,447.00
      c/o Joseph P. Day Realty         (212) 889-7460
      Corporation                      rjb@jpday.com
      9 East 40th Street
      New York, NY 10016
25.   BVI/Beaver-Visitec               Attn: Michael Chin                  Trade Debt                                                        $56,457.00
      International                    (866) -906-6808
      500 Totten Pond Rd-10, City      customersupport@bvimedical.co
      Point, MA, 02451                 m; michael_chin@beaver-
      Remit: PO Box 734261             visitec.com;
      Chicago, IL 60673-4261           AR@BVIMedical.com
26.   MedPro Group                     Attn: Alexis Fries                  Professional                                                      $55,842.00
      5814 Reed Road                   (260) 486-0382                      Services
      Fort Wayne, IN 46835             Alexis.Fries@medpro.com

27.   iHeartMedia                      Attn: Michael Bednarz               Marketing                                                         $54,011.00
      3964 Collection Center Drive     (210) 832-3149                      Services
      Chicago, IL 60693-0039           support@iheartradio.com




                                                                   3
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who have the 30 Largest Unsecured Claims
60987/0001-20477130v3
                    Case 20-11413-KBO                  Doc 1         Filed 05/29/20          Page 17 of 20
Debtor LVI Intermediate Holdings, Inc., et al.                         Case number (if known) __________________________
        Name



Name of Creditor and complete          Name, telephone number, and       Nature of the   Indicate if     Amount of unsecured claim
mailing address, including zip code    email address of creditor         claim           claim is
                                       contact                           (example,       contingent,     If the claim is fully unsecured, fill in only
                                                                         trade debts,    unliquidated,   unsecured claim amount. If claim is
                                                                         bank loans,     or disputed     partially secured, fill in total claim amount
                                                                         professional                    and deduction for value of collateral or
                                                                         services, and                   setoff to calculate unsecured claim
                                                                         government
                                                                         contracts)

                                                                                                         Total        Deduction         Unsecured
                                                                                                         claim, if    for value of
                                                                                                         partially    collateral or
                                                                                                         secured      setoff

28.   Hansa Ophthalmics LLC-aka        Attn: Steve Levesque              Trade Debt                                                        $52,357.00
      Precision                        (305) 594-1789
      4083 NW 79th Avenue              slevesque@hansaophthalmics.co
      Doral, FL 33166                  m
29.   Modus Direct LLC                 Attn: Shani Reardon               Marketing                                                         $50,000.00
      1343 Main Street                 (941) 552-6770                    Services
      Suite 600                        shani@modusdirect.com
      Sarasota, FL 34236
30.   DEX Imaging LLC                  Attn: Dan Doyle                   Professional                                                      $48,765.00
      PO Box 17454                     (813) 288-8080                    Services
      Clearwater, FL 33762-0454        info@deximaging.com




                                                                  4
Official Form 204 Chapter 11 or Chapter 9 Cases: List of Creditors Who have the 30 Largest Unsecured Claims
60987/0001-20477130v3
                 Case 20-11413-KBO              Doc 1      Filed 05/29/20         Page 18 of 20




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                          Chapter 11

LVI INTERMEDIATE HOLDINGS, INC., et                             Case No. 20-        ( )
al.,
                                                                (Joint Administration Requested)
                           Debtors.1


              CONSOLIDATED CORPORATE OWNERSHIP STATEMENT AND
              LIST OF EQUITY INTEREST HOLDERS PURSUANT TO FED. R.
                       BANKR. P. 1007(a)(1), 1007(a)(3) AND 7007.1

         Pursuant to Rules 1007(a)(1), 1007(a)(3) and 7007.1 of the Federal Rules of Bankruptcy

Procedures, the above-captions debtors and debtors in possession (each, a “Debtor,” and

collectively, the “Debtors”) hereby state as follows:


         1.       4114710 Canada Inc., a non-debtor, owns and controls 47%, and 4114728 Canada
                  Inc., a non-debtor, owns and controls 53%, of 98776367 Canada Inc., a non-
                  debtor. Neither 4114710 Canada Inc. nor 4114728 Canada Inc. are owned by
                  corporations.

         2.       98776367 Canada Inc., a non-debtor, owns and controls 82%, and La Caisse de
                  depot et placement du Quebec, a non-debtor, owns and controls less than 25%, of
                  7761210 Canada Inc., a non-debtor.

         3.       7761210 Canada Inc., a non-debtor, owns and controls 100% of 9597930 Canada,
                  Inc., a non-debtor.

         4.       9597930 Canada, Inc., a non-debtor, owns and controls 84% of LVI Super
                  Intermediate Holdings, Inc., a non-debtor.



1
  The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows: LVI
Intermediate Holdings, Inc., (7674); Total Vision Institute, LLC (7571); QualSight, LLC (3866); The LASIK Vision
Institute, LLC (7564); Cataract Vision Institute, LLC (7697); Healthcare Marketing Services, LLC (9982); LVI
Missouri, LLC (7088); Cataract Vision Institute Florida, LLC (3423); TLC Vision Center Holdings, LLC (5400);
TLC Whitten Laser Eye Associates, LLC (0182); TLC Vision Centers, LLC (8271); TruVision, LLC (3399);
TruVision Contacts, LLC (3399); Laser Eye Surgery, LLC (3448); TLC Laser Eye Centers (Refractive I), LLC
(2702); TLC The Laser Center (Pittsburgh) L.L.C. (2881); TLC The Laser Center (Indiana) LLC (8456); and TLC
The Laser Center (Institute), LLC (0959). The Debtors’ executive headquarters are located at 1555 Palm Beach
Lakes Blvd., Suite 600, West Palm Beach, Florida 33401.


60987/0001-20496920v2
                 Case 20-11413-KBO        Doc 1    Filed 05/29/20    Page 19 of 20




         5.       LVI Super Intermediate Holdings, Inc., a non-debtor, owns and controls 100% of
                  the issued and outstanding common stock of Debtor, LVI Intermediate Holdings,
                  Inc.

         6.       LVI Intermediate Holdings, Inc. owns and controls 100% of the limited liability
                  company interests of the following Debtors: (i) Total Vision Institute, LLC, (ii)
                  QualSight, LLC, (iii) The LASIK Vision Institute, LLC, (iv) Cataract Vision
                  Institute, LLC, (v) Healthcare Marketing Services, LLC, and (vi) Cataract Vision
                  Institute Florida, LLC.

         7.       LVI Intermediate Holdings II, LLC, a non-debtor, owns and controls
                  23.089965%, and Sunglasses Intermediate Blocker, Inc., a non-debtor, owns and
                  controls 76.910035% of the limited liability company interests of Debtor TLC
                  Vision Center Holdings, LLC.

         8.       TLC Vision Capital, LLC, a non-debtor, owns and controls 100% of the limited
                  liability company interests of Debtor TLC Vision Centers, LLC.

         9.       TLC Vision Centers, LLC owns and controls 100% of the limited liability
                  company interests of the following Debtors: (i) TLC Whitten Laser Eye
                  Associates, LLC, (ii) TruVision, LLC, (iii) TLC Laser Eye Centers (Refractive I),
                  LLC, (iv) TLC The Laser Center (Pittsburgh) L.L.C., and (v) TLC The Laser
                  Center (Institute), LLC.

         10.      TruVision, LLC owns and controls 100% of the limited liability company
                  interests of Debtors TruVision Contacts, LLC and Laser Eye Surgery, LLC.

         11.      TLC Laser Eye Centers (Refractive I), LLC owns and controls 100% of the
                  limited liability company interests of Debtor TLC The Laser Center (Indiana)
                  LLC.

         12.      The LASIK Vision Institute, LLC owns and controls 100% of the limited liability
                  company interests of Debtor LVI Missouri, LLC.




                                                  2
60987/0001-20496920v2
                                              Case 20-11413-KBO                                        Doc 1                Filed 05/29/20                           Page 20 of 20




ÿÿ
 2ÿÿ3$ÿ4ÿÿÿ3ÿ$5ÿ                                                                                                                                                                                     ÿÿÿÿÿÿÿÿÿÿÿÿÿ
 678989ÿ:5 7ÿ             ;<!ÿ!4ÿ=>$?ÿ!@?ÿABÿDEFÿ                                                                                                                  ÿ ÿ
 ÿ                  ÿ                                                                                                       ÿ                                                         ÿ
 G:397HÿI9597JÿK5:L9MN94OÿP8M99ÿ289ÿ9Q7Rÿ                 6SITUSPTÿ17ÿ6VWXYXUVÿ                                                                                                     ÿ ÿ
 ÿ                  ÿ                                                                                                       ÿ                                                         ÿ
 P5J7ÿ:M 879ÿZ32ÿL:8[:\ÿ                 ÿÿÿÿÿÿÿÿÿÿ                           ÿ                                             ÿ                                                         ÿ
 ÿ                                       ÿ                                                                                  ÿ                                                                          ]ÿPQ74Lÿ32ÿ9Q3Jÿ3Jÿ5:ÿÿ
 ÿ                                       ÿ                                                                                  ÿ                                                             ÿ                  5 7:H7Hÿ2363:^ÿ
ÿ
ÿ
12234356ÿ789 ÿ ÿ
    ÿÿÿÿÿÿ!"ÿ#$ÿÿ                                                                                                  ÿ               ÿ                ÿ                ÿÿ_`a_bÿ
ÿ
cÿ"ÿd3ÿ$ÿ3eÿÿÿÿ#3ÿÿÿ"ÿ#?ÿ$3ÿ$ÿÿfÿÿf$3f?ÿ4$ÿ$>ÿÿ$#4ÿ3$ÿ4ÿÿ3ÿ$3$ÿÿ$$$ÿÿ#$?ÿÿ3ÿ4ÿ3ÿg$ÿÿ
hijklmlnopqÿnslnÿotÿqpnÿoqjkuhihÿoqÿnsiÿhpjuviqnwÿlqhÿlqxÿlviqhviqntÿpyÿnsptiÿhpjuviqntzÿ{sotÿypmvÿvutnÿtnlniÿnsiÿoqho|ohulk}$ÿf$ÿÿ$3fÿÿ3ÿ#?ÿ3ÿÿÿ3ÿ4?ÿÿ3ÿ@ÿÿ~fÿ
$ÿ_ÿÿ__@ÿ
ÿ
c! ÿÿ~fÿÿ$ÿÿ$$ÿ4@ÿÿ>ÿÿ$ÿ$4?ÿ>ÿff?ÿÿ#>ÿ4ÿÿffÿ#ÿÿÿÿd3ÿÿ#fÿ$ÿÿ$ÿÿ$ÿfÿÿb?ÿÿ
4f$4ÿÿfÿÿ̀ÿ$?ÿÿ#3@ÿÿ_ÿ@@@ÿÿ_b`?ÿ__?ÿ_b_?ÿÿb_@ÿ
ÿ
ÿ
 ÿ                    ÿÿ$>ÿ
ÿ
         Sÿ5 ÿ9Q7ÿN97J3H7:9ÿ5:89Q79ÿ8223479ÿ89ÿ5:ÿ5M9Q8937Hÿ5^7:9ÿ82ÿ9Q7ÿ489N895938:ÿ5ÿ 7 879ÿ89ÿ5:ÿ5M9Q8937Hÿ5^7:9ÿ82ÿ9Q7ÿN599:79JQ3Nÿ89ÿ5:89Q79ÿ3:H33HM56ÿJ793:^ÿ5Jÿ5ÿ97N97J7:95937ÿ82ÿ9Q7ÿH78989ÿ3:ÿ9Q3Jÿ45J7ÿ
               ÿ
         SÿQ57ÿ75 3:7Hÿ9Q7ÿ3:289 5938:ÿ3:ÿ9Q7ÿH84M 7:9Jÿ4Q74L7Hÿ8768[ÿ5:HÿSÿQ57ÿ5ÿ975J8:5867ÿ876372ÿ9Q59ÿ9Q7ÿ3:289 5938:ÿ3Jÿ99M7ÿ5:Hÿ4899749Rÿ
ÿ
           ]ÿ          ÿÿ ¡¢£¤ÿ¤¥ÿ¦§¨¥¤ÿ¦§¨©§¡ªÿZ12234356ÿ789 ÿ «X¬K\ÿ
           ]ÿ          ÿ­ÿ®§¯¡¨§ÿ°¨ÿ±¤²ÿ®¤³̄ ÿ§ÿ́ªÿ¦§¨©§¡ªÿZ12234356ÿ789 ÿ «6\ÿ
           ]ÿ          ÿµ¶ÿ®§¯¡¨§ÿ°¨ÿ±¤²ÿ·¥§ÿ®¤³̄ ÿZ12234356ÿ789 ÿ «V¬7\ÿ
           ]ÿ          ÿ̧ÿµ¹¡¨§ªÿ®¨¥¡§¤¡ÿ¤¥ÿ·¥¹©¯§ÿº¤ÿZ12234356ÿ789 ÿ «»\ÿ
           ]ÿ          ÿ±ÿ®¨´¡¨§ÿZ12234356ÿ789 ÿ «¼\ÿ
           ]ÿ          ³³¤§ªÿ̈½ÿ ¡ÿ¤¥ÿº¤̄´¯¯¡¯ÿ½¨§ÿ¾¨¥¿À¥²̄¯¤ÿZ12234356ÿ789 ÿ «IM \ÿ
           ]ÿ          X 7:H7Hÿÿ                   ÿÿÿÿÿÿÿÿÿÿ                                                                                                                                                            ÿ
           Áÿ          ®¤©¡§ÿÂÂÿ̈§ÿ®¤©¡§ÿÃÿ®¤ÿº¯¡ÿ̈½ÿ®§¯¡¨§ÿ°¨ÿ±¤²ÿ¡ÿÄÅÿº¤§Æ¡ÿ·¥§ÿ®¤³̄ ÿ¤¥ÿ§ÿ¾¨¡ÿÀ¥¯§ÿZ12234356ÿ789 ÿ Ç\ÿ
           Áÿ          19Q79ÿH84M 7:9ÿ9Q59ÿ97ÈM397Jÿ5ÿH746595938:ÿ                           $ÿfÿÉd$3fÿ4ÿÿÿ
                                                                                                   ;$ÿÿÊgÿ!$ÿ=$ÿ$ÿÿ~fÿ
                                                                                                   $ÿ_ËÌË_Ì?ÿ_ËÌËÌ?ÿÿ@_ÿ
ÿ
         SÿH746597ÿM:H79ÿN7:569Oÿ82ÿN79ÍM9Oÿ9Q59ÿ9Q7ÿ2897^83:^ÿ3Jÿ99M7ÿ5:Hÿ4899749ÿÿ
ÿ
           V74M97Hÿ8:ÿÿ             bàà`ÿ                                   ÿ ÎÿÐÿ
                                                                                        ÑÒÿÓÿÿÕÿÿÖÿ×ÓÿØÖ
                                                                                                      ÿÿÿÙÿÚÕÓÛÿÜÝÞÿÜßÜßÿÜÜàáâÿãäåæ
           ÿ                                                                       ÿ    I3^:59M97ÿ82ÿ3:H33HM56ÿJ3^:3:^ÿ8:ÿ87Q562ÿ82ÿH78989ÿ
           ÿ                                                                       ÿ    ÿ
           ÿ                                                                       ÿ    ÿ;$ÿ4ÿ
           ÿ                                                                       ÿ    Ï93:97Hÿ:5 7ÿ
           ÿ                                                                       ÿ    ÿ
           ÿ                                                                       ÿ    !4ÿÊÉÿ
           ÿ                                                                       ÿ    Ï8J3938:ÿ89ÿ9765938:JQ3Nÿ98ÿH78989ÿ
ÿ




12234356ÿ789 ÿ ÿ                                                                   ÿÿÿÿÿÿ!"ÿ#$ÿ
ÿ
%&'()*&&&+,-&.&(/')0+ÿ
